Citation Nr: 0200926	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  99-06 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a knee disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant/veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The appellant had active service from September 1975 to June 
1978.  He had a subsequent, unverified period as an Army 
Reserve member, apparently beginning in October 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Honolulu, Hawaii, VARO, which, in part, denied service 
connection for hearing loss and a December 1999 rating 
decision, which, in part, denied reopening of a claim for 
entitlement to service connection for a left knee disability.  
Historically, after a February 1979 rating decision denied 
service connection for hearing loss and a left knee 
disability and he was provided timely notice thereof, he did 
not file a timely Notice of Disagreement therewith.  That 
February 1979 rating decision represents the last final 
decision with regards to the hearing loss and left knee 
service connection issues.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  Although that February 1979 rating decision 
denied service connection for a right leg disability, the 
right knee was not specifically mentioned in that adverse 
decision.  

It does not appear from the evidentiary record that, with 
respect to the hearing loss issue, the RO has formally 
considered the finality of the prior February 1979 rating 
decision in question.  In Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that "the new and material evidence 
requirement was clearly a material legal issue which the BVA 
had a legal duty to address, regardless of the RO's 
actions."  See also Barnett v. Brown 83 F.3d 1380 (Fed. Cir. 
1996).  Accordingly, the Board has reframed the hearing loss 
service connection appellate issue as delineated on the title 
page of this decision.  

A June 2001 "Travel Board" hearing was held before the 
undersigned Board member.  


REMAND

Regarding the veteran's claim for service connection for a 
knee disability, the veteran testified at his June 2001 
personal hearing that because English is not his native 
language, he mistakenly claimed service connection for a left 
knee disability instead of a right knee disability; and that 
he never intended to file a left knee disability claim but 
was only seeking service connection for a right knee 
disability.  Thus, because the RO declined to reopen the 
claim for service connection for a left knee disability, and 
otherwise developed the claim relative to the left knee, it 
is the Board's opinion that this issue should be 
recharacterized and remanded to the RO for development 
relative to the issue of service connection for a knee 
disability, claimed as a right knee disability.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified, as 
amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107) 
(West Supp. 2001).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) were recently 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

A VA medical examination or opinion is required when the 
veteran has presented competent evidence of a current 
disability, and the evidence of record indicates it may be 
associated with military service.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  In the present case, the veteran has presented 
private medical evidence of a current right knee disability, 
diagnosed as degenerative joint disease, and lay evidence of 
an injury to the right knee incurred during duty for training 
(DUTRA) as an Army Reserve member.  Thus, a VA medical 
examination appears appropriate in order to determine if a 
medical nexus exists between his claimed DUTRA injury and his 
current disability of the right knee.  

It is unclear from the evidentiary record whether the RO has 
obtained all of appellant's Army Reserve medical records.  
Additionally, the Reserve personnel records did not include 
the exact dates of any active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) or provide verification 
thereof.  

Verification of the dates of appellant's Reserve DUTRA is 
particularly important in this case, with respect to whether 
any hearing loss and a knee disability had their onset during 
DUTRA or, if preexistent, were aggravated by DUTRA beyond 
natural progression.  

The RO should also obtain and associate with the record any 
additional, relevant post-service medical records, including 
VA, private, or employment medical records.  During said June 
2001 Board hearing, appellant referred to civilian employment 
with a certain police department, which may have relevance 
particularly with respect to the hearing loss service 
connection issue.  Such medical records might potentially be 
material in providing information concerning the onset and 
nature of appellant's hearing loss.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Further, by this remand, the veteran is put on notice of the 
need to inform the RO of, and/or submit, any additional 
medical records in his possession that may be relevant to his 
claim.  However, consistent with its duty to assist the 
veteran in the development pertinent to the claim, the RO 
should also obtain, or assist the veteran in obtaining, 
private medical records pertinent to this issue, to 
specifically include those referred to during his Board 
hearing.

Regarding his claim for service connection for bilateral 
hearing loss, the veteran reported during the Board hearing 
that he had received relevant treatment from a private 
doctor, Dr. "Yokomo Saliabunga."  With respect to the knee 
service connection claim, his representative argued at the 
Board hearing that clinical records should be obtained from a 
Dr. Tam.  See hearing transcript at T.9.  Because these 
records appear pertinent to the appellate claims, they should 
be sought prior to final appellate adjudication by the Board.  
38 U.S.C.A. § 5103A (West Supp. 2001).  The RO should contact 
the veteran and request that he submit the full names and 
addresses of all private medical examiners from whom he has 
received pertinent medical treatment, as well as signed 
documentation authorizing the release of such medical 
records.  In the alternative, the veteran may also obtain and 
submit this relevant medical evidence himself.  

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
examination and opinion when such examination and opinion are 
necessary to make a decision on a claim.  However, where a 
claimant is attempting to reopen a claim that was denied by a 
final rating decision, it appears that such duty to assist 
provisions requiring examinations or medical opinions are 
dependent on whether "new and material" evidence has been 
submitted to reopen the claim.  See, in particular, 
38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); and 38 C.F.R. § 3.159(c) (2001).  Therefore, 
since the case is being herein remanded, in part, to obtain 
certain relevant records, after that development is 
undertaken and in the event that the RO determines that "new 
and material" evidence has been submitted to reopen the 
claim in question, the RO may then consider whether to 
arrange appropriate VA examination, such as an audiologic 
examination, with medical opinion specifically addressing the 
etiology of the claimed disability.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should request appellant's 
Army Reserve unit(s) or any other 
appropriate organization to obtain any 
additional Army Reserve medical records 
that may be available; and associate them 
with the claims folder.  The measures 
undertaken should be specifically 
recorded.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folder.  The 
appropriate organization should also 
provide written verification of the exact 
dates of each period of INACDUTRA and 
ACDUTRA for the record.

2.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
pertinent medical records from all VA 
facilities, as well as from any other 
source or facility identified by the 
veteran.  The RO should specifically 
attempt to obtain private medical records 
from Drs. Saliabunga and Tam and any 
relevant civilian employment medical 
records, such as pre-
employment/employment physical 
examinations reports (including those 
from a certain police department referred 
to by appellant at said Board hearing).  
The appellant should be requested to sign 
and submit appropriate consent forms to 
release any private medical reports to 
the VA.  If any of the requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, such should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free, of 
course, to submit any medical or other 
relevant evidence in his possession, and 
the RO should afford him the opportunity 
to do so.  

3.  With respect to the issue of service 
connection for a knee disability, the RO 
should arrange for an appropriate VA 
examination, such as an orthopedic 
examination, to determine the nature and 
etiology of any knee disability 
manifested.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine the 
veteran.  All appropriate tests and 
studies, as determined by the VA examiner, 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should describe any current 
knee disability and state whether it is as 
likely as not that such a disability is 
related to active military service or 
DUTRA (i.e., did any knee disability have 
its onset during active service/DUTRA or, 
if preexistent, was aggravated by active 
service/DUTRA beyond natural progression).  
All examination findings, along with the 
complete rationale for the opinion 
expressed and conclusion reached should be 
set forth in the report. 

4.  If the RO denies the hearing loss 
service connection claim on the basis 
that new and material evidence has not 
been submitted, appellant should be 
provided a Supplemental Statement of the 
Case which includes appropriate laws and 
regulations pertaining to the finality of 
the February 1979 rating decision, which 
denied service connection for hearing 
loss.  The Statement should include 
information regarding the prior denial 
and discuss the effect of the prior 
denial on the current claim.  
If the RO considers the claim for service 
connection for hearing loss reopened, 
appropriate development should be 
undertaken, such as the following: 
If it is deemed appropriate with 
consideration of the Veterans Claims 
Assistance Act of 2000 and 38 U.S.C.A. 
§ 5108, the RO should arrange for an 
appropriate VA examination, such as an 
audiologic examination, to determine the 
nature and etiology of any hearing loss 
disability manifested.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the physician designated to 
examine the veteran.  All appropriate 
tests and studies, as determined by the VA 
examiner, should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should describe any 
current defective hearing disability and 
state whether it is as likely as not that 
such a disability is related to active 
military service or DUTRA (i.e., did any 
defective hearing disability have its 
onset during active service/DUTRA or, if 
preexistent, was aggravated by active 
service/DUTRA beyond natural progression).  
All examination findings, along with the 
complete rationale for the opinion 
expressed and conclusion reached should be 
set forth in the report. 

5.  If the appellant fails to report to 
the scheduled examination(s), the RO 
should obtain and associate with the 
record any notice(s) of the examination(s) 
sent to him.  

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully satisfied. 

8.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claims on appeal in light of all 
pertinent evidence (to specifically 
include all that associated with the 
record since the most recent Supplemental 
Statement of the Case) and all pertinent 
legal authority (to specifically include 
that cited to herein).  If the appellant 
fails to report for any scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.  

9.  If the benefits sought on appeal 
continue to be denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




